Case: 18-13518   Date Filed: 07/16/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13518
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:16-cr-00338-CEH-JSS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


LARRY CHANCE COX,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 16, 2019)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 18-13518     Date Filed: 07/16/2019   Page: 2 of 2


      Thomas Burns, appointed counsel for Larry Chance Cox in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Cox’s

conviction and sentence are AFFIRMED.

      We recognize that Cox alleged below that his retained counsel provided

ineffective assistance at sentencing. Because claims of ineffective assistance of

counsel are best presented in a 28 U.S.C. § 2255 motion rather than on direct appeal,

we decline to consider these claims at this time, see Massaro v. United States, 538

U.S. 500, 504–05, 508 (2003), though Cox is free to raise these allegations on

collateral review in a § 2255 motion.




                                          2